Dallinger, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the respective parties hereto, subject to the approval of the court, that at the time of exportation of the imported Valonia Extract (tanning extract), the price at which such or similar imported merchandise was freely offered for sale in the United States, as defined in Section 402 (c) of the Tariff Act of 1930, was the net price of 4.482 ’cents per pound.
It is further agreed that at the time of exportation of the imported merchandise, there was no foreign value or export value for the said merchandise and that this case may be submitted upon the foregoing stipulation.
On the agreed facts I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 4.482 cents per pound. Judgment will be rendered accordingly.